DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments, Remarks and a Terminal Disclaimer filed on 03/18/21. Claims 1, 3-5, 9 and 17 have been amended, claims 2, 10-16 and 18 have been cancelled ad new claims 21-29 have been added. Accordingly, claims 1, 3-9, 17 and 19-29 are pending and under examination on the merits. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lindsay Hartman on 04/26/21.

The application has been amended as follows: 
Cancel claims 6-7. 
In claim 17, line 5, after “stem cells” insert - wherein the lung disorder is selected from the group consisting of bronchospasms, asthma, COPD, chronic bronchitis, 
In claim 27, delete “5 mg” and insert -1 mg- instead. Also in line 2, after “preparation” insert –per Kg body weight of the subject being treated-.
In claim 28, line 2, after “preparation” insert –per Kg body weight of the subject being treated-.

Claims 1, 3-5, 8-9, 17 and 19-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or reasonably suggest a composition in inhalable form or a method of treating a lung disorder in a subject in need thereof by inhalation a composition comprising dried amnion tissue lacking viable cells and a dried stem cells lacking viable cells. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616